ORDER

PER CURIAM:
AND NOW, this 30th day of November, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 30,1995, it is hereby
ORDERED that JEROME J. VERLIN be and he is DISBARRED, retroactive to September 4, 1992, from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CASTILLE, J., did not participate in this matter.